EXHIBIT 10.22

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

PARATEK PHARMACEUTICALS, INC.

WARRANT TO PURCHASE SERIES A PREFERRED STOCK

 

No. PCW- 1_

April 7, 2014

VOID AFTER APRIL 7, 2021

THIS CERTIFIES THAT, for value received, HBM Healthcare Investments (Cayman)
Ltd., with its principal office at Grand Cayman, Cayman Islands, or assigns (the
“Holder”), is entitled to subscribe for and purchase from PARATEK
PHARMACEUTICALS, INC., a Delaware corporation, (the “Company”) the Exercise
Shares at the Exercise Price (each subject to adjustment as provided herein).
This Warrant is being issued as one of a series of warrants (the “Warrants”)
pursuant to the terms of the Senior Secured Note Purchase Agreement, dated
March 7, 2014 by and among the Company and the lenders party thereto (the
“Purchase Agreement”). Unless indicated otherwise, the aggregate number of
Exercise Shares that Holder may purchase by exercising this warrant is equal to
the quotient of (A) the product of (i) 20% multiplied by (ii) the portion of the
Remaining Shortfall (as defined in the Purchase Agreement) purchased by the
Holder pursuant to Section 2.1(b) of the Purchase Agreement, divided by (B) the
Per Share Price, subject to adjustment pursuant to the terms hereof, including
but not limited to adjustments pursuant to Section 5, which equates to Forty
Seven Thousand, Four Hundred and Thirty Eight (47,438).

1. DEFINITIONS. Capitalized terms used but not defined herein shall have the
meanings set forth in the Purchase Agreement. As used herein, the following
terms shall have the following respective meanings:

(a) “Exercise Period” shall mean the period commencing with the date hereof and
ending seven (7) years later.

(b) “Exercise Price” shall mean shall mean one cent ($0.01) per share, subject
to adjustment pursuant to Section 5 below.

(c) “Exercise Shares” shall mean shares of the Company’s Series A Preferred
Stock issuable upon exercise of this Warrant.

(d) “Per Share Price” shall mean the Series A Original Issue Price (as such term
is defined in the Company’s Amended and Restated Certificate of Incorporation,
as may be amended from time to time, which as of the date hereof is $1.00).

 

1.



--------------------------------------------------------------------------------

2. EXERCISE OF WARRANT. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate by notice in writing to the Holder):

(a) An executed Notice of Exercise in the form attached hereto;

(b) Payment of the Exercise Price either (i) in cash or by check, or (ii) by
cancellation of indebtedness; and

(c) This Warrant.

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised. In the event that this
Warrant is being exercised for less than all of the then-current number of
Exercise Shares purchasable hereunder, the Company shall, concurrently with the
issuance by the Company of the number of Exercise Shares for which this Warrant
is then being exercised, issue a new Warrant exercisable for the remaining
number of Exercise Shares purchasable hereunder.

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

2.1 Net Exercise. Notwithstanding any provisions herein to the contrary, if the
fair market value of one Exercise Share is greater than the Exercise Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
by payment of cash, the Holder may elect to receive shares equal to the value
(as determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise in which event the Company shall issue
to the Holder a number of Exercise Shares computed using the following formula:

 

X = Y (A-B)

            A

Where   X =    the number of Exercise Shares to be issued to the Holder   Y =   
the number of Exercise Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, that portion of the Warrant being
canceled (at the date of such calculation)   A =    the fair market value of one
Exercise Share (at the date of such calculation)   B =    Exercise Price (as
adjusted to the date of such calculation)

 

2.



--------------------------------------------------------------------------------

For purposes of the above calculation, the fair market value of one Exercise
Share shall be determined by the Company’s Board of Directors in good faith;
provided, however, that in the event that this Warrant is exercised pursuant to
this Section 2.1 in connection with the Company’s initial public offering of its
Common Stock, the fair market value per share shall be the product of (i) the
per share offering price to the public of the Company’s initial public offering,
and (ii) the number of shares of Common Stock into which each Exercise Share is
convertible at the time of such exercise.

3. COVENANTS OF THE COMPANY.

3.1 Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of the
series of equity securities comprising the Exercise Shares to provide for the
exercise of the rights represented by this Warrant. If at any time during the
Exercise Period the number of authorized but unissued shares of such series of
the Company’s equity securities shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
such series of the Company’s equity securities to such number of shares as shall
be sufficient for such purposes.

3.2 No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Certificate of Incorporation,
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.

3.3 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, the Company shall mail to the Holder, at least twenty (20) days
prior to the date specified herein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution.

4. REPRESENTATIONS OF HOLDER.

4.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a view to or for sale or distribution of
said Warrant or Exercise Shares or any part thereof. The Holder also represents
that the entire legal and beneficial interests of the Warrant and Exercise
Shares the Holder is acquiring is being acquired for, and will be held for, its
account only.

 

3.



--------------------------------------------------------------------------------

4.2 Securities Are Not Registered.

(a) The Holder understands that the Warrant and the Exercise Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) on the
basis that no distribution or public offering of the stock of the Company is to
be effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or the Exercise Shares of the
Company, or to comply with any exemption from such registration.

(c) The Holder is aware that neither the Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about the
Company, the resale following the required holding period under Rule 144 and the
number of shares being sold during any three month period not exceeding
specified limitations. Holder is aware that the conditions for resale set forth
in Rule 144 have not been satisfied and that the Company presently has no plans
to satisfy these conditions in the foreseeable future.

4.3 Disposition of Warrant and Exercise Shares.

(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:

(i) The Company shall have received a letter secured by the Holder from the
Securities and Exchange Commission stating that no action will be recommended to
the Commission with respect to the proposed disposition;

(ii) There is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement; or

(iii) The Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Act or any applicable state securities laws. The Company agrees that
it will not require an opinion of counsel with respect to transactions under
Rule 144 of the Securities Act of 1933, as amended, except in unusual
circumstances.

 

4.



--------------------------------------------------------------------------------

(b) The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

4.4 Accredited Investor Status. The Holder is an “accredited investor” as
defined in Regulation D promulgated under the Act.

5. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF EXERCISE SHARES.

5.1 Changes in Securities. In the event of changes in the series of equity
securities of the Company comprising the Exercise Shares by reason of stock
dividends, splits, recapitalizations, reclassifications, combinations or
exchanges of shares, separations, reorganizations, liquidations, or the like,
the number and class of Exercise Shares available under the Warrant in the
aggregate and the Exercise Price shall be correspondingly adjusted to give the
Holder of the Warrant, on exercise for the same aggregate Exercise Price, the
total number, class, and kind of shares as the Holder would have owned had the
Warrant been exercised prior to the event and had the Holder continued to hold
such shares until after the event requiring adjustment. For purposes of this
Section 5, the “Aggregate Exercise Price” shall mean the aggregate Exercise
Price payable in connection with the exercise in full of this Warrant. The form
of this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.

5.2 Automatic Conversion. Upon the automatic conversion of all outstanding
shares of the series of equity securities comprising the Exercise Shares in
accordance with the Company’s Certificate of Incorporation, this Warrant shall
become exercisable for that number of shares of Common Stock of the Company into
which the Exercise Shares would then be convertible, so long as such shares, if
this Warrant had been exercised prior to such offering, would have been
converted into shares of the Company’s Common Stock pursuant to the Company’s
Certificate of Incorporation. In such case, all references to “Exercise Shares”
shall mean shares of the Company’s Common Stock issuable upon exercise of this
Warrant, as appropriate.

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) to be issued upon exercise of this Warrant shall be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of one Exercise Share by such fraction.

 

5.



--------------------------------------------------------------------------------

7. MARKET STAND-OFF AGREEMENT. Holder hereby agrees that Holder shall not sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any shares of Common Stock (or other securities) of the
Company held by Holder (other than those included in the registration) during
the 180-day period following the effective date of the initial public offering
(or such longer period, not to exceed 34 days after the expiration of the
180-day period, as the underwriters or the Company shall request in order to
facilitate compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any
successor or similar rule or regulation) as the underwriters or the Company
shall request in order to facilitate compliance with FINRA Rule 2711 or NYSE
Member Rule 472 or any successor or similar rule or regulation); provided, that,
all officers and directors of the Company and holders of at least one percent
(1%) of the Company’s voting securities are bound by and have entered into
similar agreements. Holder further agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the managing
underwriters that are consistent with the foregoing or that are necessary to
give further effect thereto. In addition, if requested by the Company or the
representative of the underwriters of Common Stock (or other securities) of the
Company, Holder shall provide, within ten (10) days of such request, such
information as may be required by the Company or such representative in
connection with the completion of any public offering of the Company’s
securities pursuant to a registration statement filed under the Securities Act.
The obligations described in this Section 8 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to such Common Stock (or other
securities) until the end of such period. Holder agrees that any transferee of
the Warrant (or other securities) of the Company held by Holder shall be bound
by this Section 7. The underwriters of the Company’s stock are intended third
party beneficiaries of this Section 7 and shall have the right, power and
authority to enforce the provisions hereof as though they were a party hereto.

8. AUTOMATIC EXERCISE. Any portion of this Warrant that has not been earlier
exercised prior to the expiration of this Warrant shall be automatically
exercised, without any required action by Holder, on a cashless basis as set
forth in Section 2.1 immediately prior to the expiration of this Warrant. In the
event of a Deemed Liquidation Event (as defined in the Company’s Certificate of
Incorporation as in effect on the date hereof), the Company shall notify the
Holder in writing at least twenty (20) days prior to the consummation of such
event or transaction and, notwithstanding anything to the contrary herein, the
Warrant shall be exercisable during such ten (20) day period. Unless this
Warrant has been earlier exercised at or immediately prior to the closing of
such Deemed Liquidation Event, this Warrant (or any portion thereof that hasn’t
been exercised already) shall be automatically exercised, without any required
action by Holder, on a cashless basis as set forth in Section 2.1 with such
cashless exercise effective and conditioned upon the consummation of such Deemed
Liquidation Event.

9. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

10. TRANSFER OF WARRANT. Subject to applicable laws and the restriction on
transfer set forth on the first page of this Warrant, this Warrant and all
rights hereunder are

 

6.



--------------------------------------------------------------------------------

transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder. The transferee shall sign an investment letter
in form and substance satisfactory to the Company.

11. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

12. AMENDMENT. Any term of this Warrant may be amended or waived with the
written consent of the Company and Holders of at least a majority-in-interest of
the outstanding Warrants, provided that all Warrants are similarly affected.
Upon the effectuation of such amendment or waiver in conformance with this
Section 11, the Company shall promptly give written notice thereof to the record
holders of the Warrants who have not previously consented thereto in writing.

13. NOTICES. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company at the
address listed on the signature page and to Holder at Centennial Towers, 3rd
Floor, 2454 West Bay Road, Grand Cayman, Cayman Islands or at such other address
as the Company or Holder may designate by ten (10) days advance written notice
to the other parties hereto; provided, however, only a nationally recognized
overnight courier shall be used to effectuate the delivery of any notices to
addresses outside the United States.

14. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

15. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
Delaware as applied to agreements among Delaware residents, made and to be
performed entirely within the State of Delaware without giving effect to
conflicts of laws principles.

16. VALIDITY. If any provision of this Warrant shall be judicially determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

[Signature Page Follows]

 

7.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first written above.

 

PARATEK PHARMACEUTICALS, INC.

By:

  /s/ Dennis Molnar

Dennis Molnar Chief Executive Officer

Address:

 

PARATEK PHARMACEUTICALS, INC.

WARRANT TO PURCHASE SERIES A PREFERRED STOCK – SIGNATURE PAGE



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: PARATEK PHARMACEUTICALS, INC.

(1) ¨ The undersigned hereby elects to purchase             shares of
            (the “Exercise Shares”) of Paratek Pharmaceuticals, Inc. (the
“Company”) pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

¨ The undersigned hereby elects to purchase             shares of
            (the “Exercise Shares”) of Paratek Pharmaceuticals, Inc. (the
“Company”) pursuant to the terms of the net exercise provisions set forth in
Section 2.1 of the attached Warrant, and shall tender payment of all applicable
transfer taxes, if any.

(2) Please issue a certificate or certificates representing said Exercise Shares
in the name of the undersigned or in such other name as is specified below:

 

 

(Name)

 

 

(Address)

(3) The undersigned represents that (i) the aforesaid Exercise Shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that Exercise Shares issuable upon exercise of this Warrant have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid Exercise Shares may not be sold pursuant to Rule 144 adopted under
the Securities Act unless certain conditions are met and until the undersigned
has held the shares for the number of years prescribed by Rule 144, that among
the conditions for use of the Rule is the availability of current information to
the public about the Company and the Company has not made such information
available and has no present plans to do so; and (vi) the undersigned agrees not
to make any disposition of all or any part of the aforesaid shares of Exercise
Shares unless and until

 

1.



--------------------------------------------------------------------------------

there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement, or, if reasonably requested by the Company,
the undersigned has provided the Company with an opinion of counsel satisfactory
to the Company, stating that such registration is not required.

 

 

 

(Date)

(Signature)

 

(Print name)

 

2.



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

 

(Please Print)

Address:

 

(Please Print)

Dated:                     , 20    

Holder’s

Signature:

 

Holder’s

Address:

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

3.



--------------------------------------------------------------------------------

October 6 , 2014

HBM Healthcare Investments (Cayman) Ltd.

Governors Square, Suite #4-212-2

23 Lime Tree Bay Avenue

West Bay

Grand Cayman, Cayman Islands

Omega Fund III, L.P.

1 Royal Plaza

Royal Avenue

St. Peter Port

Guernsey

K/S Danish BioVenture

545 Boylston Street

Suite 802

Boston, Massachusetts 02116

Transcept Pharmaceuticals, Inc.

1003 W. Cutting Blvd., Suite #110

Point Richmond, California 94804

Dear Ladies and Gentlemen:

Each of HBM Healthcare Investments (Cayman) Ltd., Omega Fund III, L.P. and K/S
Danish BioVenture is a holder of a warrant, dated April 7, 2014, April 7, 2014
and April 18, 2014, respectively, to purchase shares of Series A Preferred
Stock, $0.001 par value per share (“Series A Preferred Stock”), (collectively,
the “Series A Preferred Warrants”) of Paratek Pharmaceuticals, Inc., a Delaware
corporation (the “Corporation”).

As you know, the Corporation is a party to that certain Agreement and Plan of
Merger and Reorganization, dated as of June 30, 2014, by and among Transcept
Pharmaceuticals, Inc., a Delaware corporation (“Tigris”), Tigris Merger Sub,
Inc., a Delaware corporation and a wholly owned subsidiary of Tigris (“Merger
Sub”), Tigris Acquisition Sub, LLC, a Delaware limited liability company, and
the Corporation (the “Merger Agreement”), pursuant to which Merger Sub would
merge with and into the Corporation with the Corporation surviving and the
stockholders of the Corporation receiving 0.810 shares of Tigris’ common stock,
$0.001 par value per share (“Tigris Common Stock”), subject to adjustment to
account for Tigris’ proposed 12:1 reverse stock split (the “Exchange Ratio”),
for every one share of the Corporation’s common stock, $0.001 par value per
share (“Common Stock”), issued and outstanding and held by them immediately
prior to the Merger, upon the terms and subject to the conditions set forth
therein.



--------------------------------------------------------------------------------

Pursuant to Section 5.5(c) of the Merger Agreement, at the Effective Time (as
defined in the Merger Agreement), each Series A Preferred Warrant that is
outstanding and unexercised immediately prior to the Effective Time shall become
converted into and become a warrant to purchase Tigris Common Stock and Tigris
shall assume each such Series A Preferred Warrant in accordance with its terms.
In addition, pursuant to Section 5.5(c) of the Merger Agreement, all rights with
respect to Common Stock or Series A Preferred Stock under the Series A Preferred
Warrants assumed by Tigris shall thereupon be converted into rights with respect
to Tigris Common Stock, and, accordingly, from and after the Effective Time:
(i) each Series A Preferred Warrant assumed by Tigris may be exercised solely
for shares of Tigris Common Stock; (ii) the number of shares of Tigris Common
Stock subject to each Series A Preferred Warrant assumed by Tigris shall be
determined by multiplying (A) the number of shares of Common Stock issuable upon
conversion of the shares of Series A Preferred Stock issuable upon exercise of
the Series A Preferred Warrant that were subject to such Series A Preferred
Warrant immediately prior to the Effective Time by (B) the Exchange Ratio and
rounding the resulting number down to the nearest whole number of shares of
Tigris Common Stock; (iii) the per share exercise price for the Tigris Common
Stock issuable upon exercise of each Series A Preferred Warrant assumed by
Tigris shall be determined by dividing the per share exercise price of Series A
Preferred Stock subject to such Series A Preferred Warrant, as in effect
immediately prior to the Effective Time, by the Exchange Ratio and rounding the
resulting exercise price up to the nearest whole cent; and (iv) any restriction
on any Series A Preferred Warrant assumed by Tigris shall continue in full force
and effect and the terms and other provisions of such Series A Preferred Warrant
shall otherwise remain unchanged.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Corporation and each of HBM Healthcare Investments
(Cayman) Ltd., Omega Fund III, L.P. and K/S Danish BioVenture hereby agree that,
contingent upon and effective at the Effective Time, each Series A Preferred
Warrant shall be converted into a warrant to purchase Tigris Common Stock and
shall be assumed by Tigris upon the terms and subject to the conditions set
forth in the Merger Agreement. Each of HBM Healthcare Investments (Cayman) Ltd.,
Omega Fund III, L.P. and K/S Danish BioVenture hereby further agree not to
exercise their respective Series A Preferred Warrant prior to the Effective Time
unless and until the Merger Agreement is terminated in accordance with its
terms.

This letter agreement may be executed in separate counterparts, each of such
counterparts shall for all purposes be deemed to be an original and all such
counterparts shall together constitute but one and the same instrument.

[Remainder of Page Intentionally Blank]

 

- 2 -



--------------------------------------------------------------------------------

If you agree with the foregoing, please sign and return one copy of this letter
to the Corporation.

 

Very truly yours, PARATEK PHARMACEUTICALS, INC. By:

  /s/ Evan Loh

Name: Evan Loh, MD Title: President Paratek Pharmaceuticals

CONFIRMED AND AGREED

AS OF THE DATE WRITTEN ABOVE:

HBM HEALTHCARE INVESTMENTS (CAYMAN) LTD.

 

By:

  /s/ Jean Marc Lesieur

Name: Jean Marc Lesieur Title: Director

 

OMEGA FUND III, L.P. By: OMEGA FUND III GP, LP By: OMEGA FUND III GP, LTD. By:

 

Name: Title:

 

K/S DANISH BIOVENTURE By:     DANISH BIOVENTURE GENERAL PARTNER APS

By:

 

Name: Title:

 

TRANSCEPT PHARMACEUTICALS, INC. By:

 

Name: Title:

 

- 3 -



--------------------------------------------------------------------------------

If you agree with the foregoing, please sign and return one copy of this letter
to the If you agree with the foregoing, please sign and return one copy of this
letter to the Corporation.

 

Very truly yours, PARATEK PHARMACEUTICALS, INC. By:

  /s/ Evan Loh

Name: Evan Loh, MD Title: President Paratek Pharmaceuticals

CONFIRMED AND AGREED

AS OF THE DATE WRITTEN ABOVE:

HBM HEALTHCARE INVESTMENTS (CAYMAN) LTD.

 

By:

 

Name: Jean Marc Lesieur Title: Director

 

OMEGA FUND III, L.P. By: OMEGA FUND III GP, LP By: OMEGA FUND III GP, LTD. By:

  /s/ David Bolton

Name: David Bolton Title: Director

 

K/S DANISH BIOVENTURE By:     DANISH BIOVENTURE GENERAL PARTNER APS

By:

 

Name: Title:

 

TRANSCEPT PHARMACEUTICALS, INC. By:

 

Name: Title:

 

- 3 -



--------------------------------------------------------------------------------

If you agree with the foregoing, please sign and return one copy of this letter
to the Corporation.

 

Very truly yours, PARATEK PHARMACEUTICALS, INC. By:

  /s/ Evan Loh

Name: Evan Loh, MD Title: President Paratek Pharmaceuticals

CONFIRMED AND AGREED

AS OF THE DATE WRITTEN ABOVE:

HBM HEALTHCARE INVESTMENTS (CAYMAN) LTD.

 

By:

 

Name: Jean Marc Lesieur Title: Director

 

OMEGA FUND III, L.P. By: OMEGA FUND III GP, LP By: OMEGA FUND III GP, LTD. By:

 

Name: Title:

 

K/S DANISH BIOVENTURE By:     DANISH BIOVENTURE GENERAL PARTNER APS

By:

  /s/ Richard Lim

Name: Richard Lim Title: Director

 

TRANSCEPT PHARMACEUTICALS, INC. By:

 

Name: Title:

 

- 3 -



--------------------------------------------------------------------------------

If you agree with the foregoing, please sign and return one copy of this letter
to the Corporation.

 

Very truly yours, PARATEK PHARMACEUTICALS, INC. By:

  /s/ Evan Loh

Name: Evan Loh, MD Title: President Paratek Pharmaceuticals

 

CONFIRMED AND AGREED AS OF THE DATE WRITTEN ABOVE:
HBM HEALTHCARE INVESTMENTS (CAYMAN) LTD.

 

By:

 

Name: Jean Marc Lesieur Title: Director

 

OMEGA FUND III, L.P. By: OMEGA FUND III GP, LP By: OMEGA FUND III GP, LTD. By:

 

Name: Title:

 

K/S DANISH BIOVENTURE By:     DANISH BIOVENTURE GENERAL PARTNER APS

 

By:

 

Name: Title:

 

TRANSCEPT PHARMACEUTICALS, INC. By:

  /s/ Glenn A. Oclassen

Name: Glenn A. Oclassen Title: Chmn/CEO

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g853473image_003.jpg]

75 Kneeland Street

Boston, Massachusetts 02111

617 275 0040

617 275 0039 fax

 

www.paratekpharm.com

November 7, 2014

HBM Healthcare Investments (Cayman) Ltd.

Attn: Matthias Fehr and Jean-Marc Lesieur

Governors Square, Suite #4-212-2

23 Lime Tree Bay Avenue

West Bay

Grand Cayman, Cayman Islands

Dear Mr. Fehr and Mr. Lesieur:

This letter is to notify you that the merger of Tigris Merger Sub, Inc. (“Merger
Sub”) with and into Paratek Pharmaceuticals, Inc. (“Old Paratek”) pursuant to
that certain Agreement and Plan of Merger and Reorganization, dated as of
June 30, 2014, by and among Transcept Pharmaceuticals, Inc. (“New Paratek”),
Merger Sub, Tigris Acquisition Sub, LLC and Old Paratek (the “Merger Agreement”)
became effective on October 30, 2014. New Paratek was subsequently renamed
“Paratek Pharmaceuticals, Inc.” Under the terms of the Merger Agreement, each
outstanding share of common stock of Old Paratek was exchanged for 0.0675 of a
share of New Paratek common stock.

Pursuant to the Merger Agreement and that certain letter agreement, dated
October 6, 2014, by and among Old Paratek, New Paratek, HBM Healthcare
Investments (Cayman) Ltd. (“HBM”), Omega Fund III, L.P. and K/S Danish
BioVenture, HBM’s warrant, dated April 7, 2014, to purchase 47,438 shares of
Series A Preferred Stock of Old Paratek at an exercise price of $0.01 per share
has been converted into and become a warrant to purchase 3,202 shares of New
Paratek common stock at an exercise price of $0.15 per share. Pursuant to the
Merger Agreement, any restriction on such warrant shall continue in full force
and effect and the terms and other provisions of such warrant shall otherwise
remain unchanged.

If you have any questions regarding the warrant, please contact Kathryn M.
Boxmeyer, our Interim Chief Financial Officer, at (617) 275-0040.

 

Very truly yours, PARATEK PHARMACEUTICALS, INC. (f/k/a Transcept
Pharmaceuticals, Inc.) By:

  /s/ Evan Loh

Name: Evan Loh Title: President and Chief Medical Officer